Grant, J.,
dissenting.
I respectfully dissent from the court’s holding that appellant did not perfect its appeal from the Motor Vehicle Industry Licensing Board. Neb. Rev. Stat. § 60-1415 (Reissue 1984) sets out two requirements to perfect an appeal from the board. The statute states in part:
Should the applicant for a license or a license holder desire to appeal from the decision of the board, he or she shall, within ten days, file an appeal bond with the board in the sum of one thousand dollars and he or she shall, within *323thirty days after service on him or her of the final decision or order of the board, file a petition in the district court in the county where such action was taken, which appeal shall be governed by the provisions of section 84-917.
The statute clearly gives any appellant 30 days after service of the decision or order to file a petition on appeal, but, as the court now determines, gives that same applicant 10 days after the decision to file an appeal bond. By interpreting the statute to mean that the 10-day time period begins to run on the day the decision is rendered, the court, in effect, holds that the Legislature has set a trap for the unwary. If an affected party does not independently determine when the decision was rendered and file an appeal bond within 10 days after that date, that appellant is too late to appeal. In the instant case the board only delayed the order for 1 day before notifying the affected parties, and thus appellant missed its 10-day period by only 1 day. In another case the board might hold the decision 4 or 5 days, thus making compliance with the statute almost impossible — particularly for those located at any distance from the board’s statutory location in Lincoln (Neb. Rev. Stat. § 60-1404 (Reissue 1984)). The situation approaches depriving an appellant of due process, but that question need not be reached if § 60-1415 be interpreted, as I think it must, to require that both the 10-day period and the 30-day period begin to run after service of the decision on those affected. This approach would comply fully with the requirements of Neb. Rev. Stat. § 84-915 (Reissue 1981) (requiring that parties be notified) and those set out in Neb. Rev. Stat. §§ 84-917 to 84-919 (Reissue 1981) (providing for administrative appeals). It would also follow this court’s holding in a State Railway Commission case, Denver Chicago Transp. Co., Inc. v. Poulson, 172 Neb. 862, 864, 112 N.W.2d 410, 412 (1961), where we said, “The question presented is whether the time for appeal begins to run before the commission has notified the parties of its decision and order as required by the statute [§ 84-915]. We hold that it does not.”
I would reverse and remand the case without determining the remainder of the issues because, as I view the case, the district court, after it dismissed the case for lack of jurisdiction, could not then dispose of the merits of the case.
Shanahan, J., joins in this dissent.